DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated 16 Feb. 2021 has been fully considered.  Claims 1, 3-4, 7-12, and 14-22 are currently pending. Claims 2, 5-6, and 13 were canceled.

Election/Restrictions
Newly submitted claims 19-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims encompass the embodiment represented by Fig. 2, while claim 1 is the embodiment represented by Fig. 6, and at least one of the following reasons: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 3, the claim recites the gas analyzer is directly connected to the enclosure, however claim 1 recites the gas analyzer is connected to the enclosure via a gas-extraction pipe.  Therefore, claim 3 contradicts claim 1.

Claim Interpretation
As discussed in the previous Office Action, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without 
It is noted that Applicant requests that any interpretation of these terms incorporates the appropriate structure to “supply” and “introduce,” respectively (Applicant’s Remarks page 7).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,635,735 to Crownover (hereinafter Crownover).

- a tank 52 for receiving the drilling mud, and an enclosure (gas separation unit 72) positioned in the tank (col. 5 lines 24-35, col. 6 lines 23-34, col. 7 lines 13-15, and col. 15 lines 1-10), 
- an equipment for supplying the drilling mud to the enclosure (at least piping 85,85a) (col. 8 lines 1-4), 
- an equipment for introducing a carrier gas into the enclosure (at least carrier gas inlet 120 and carrier gas line 122) (col. 8 lines 25-33), 
- a level control unit for regulating a level of the mud in the enclosure (col. 5 lines 24-35 and col. 15 lines 1-10), 
wherein the device comprises a flow regulator (valve k8) able to regulate a flow rate of a gas flow containing at least carrier gas (col. 9 lines 50-col. 10 line 38), 
and a pressure controller (sample gas pump 192) situated downstream of the enclosure configured for locally setting a pressure lower than the pressure of the enclosure (the pump of Crownover would be capable of locally setting a pressure lower than the pressure of the enclosure. Further, in absence of showing criticality of the record, the optimized pressure ranges for the area local to the venturi vacuum pump in the range as claimed in such known processes render obvious within one of ordinary skill in the art, see In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).), wherein the flow regulator is interposed between the pressure controller and the enclosure (valve k-8 is between 192 and 72) (col. 9 lines 50-69). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 4, 8, 11-12, 17-18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,635,735 to Crownover (hereinafter Crownover) in view of US Patent No. 4,887,464 to Tannenbaum et al. (hereinafter Tannenbaum).
In regard to claim 1, Crownover teaches in Figs. 1-6 a gas extraction device for extracting at least one gas contained in a drilling mud, the device comprising: 
- an enclosure (gas separation unit 72) (col. 6 lines 23-34 and col. 7 lines 13-15), 
- an equipment for supplying the drilling mud to the enclosure (at least piping 85,85a) (col. 8 lines 1-4), 
- an equipment for introducing a carrier gas into the enclosure (at least carrier gas inlet 120 and carrier gas line 122) (col. 8 lines 25-33), 

wherein the device comprises a flow regulator (valves k8, second inlet manifold 168, valve k-2, and sample gas pump 192) able to regulate a flow rate of a gas flow containing at least carrier gas (col. 9 lines 50-col. 10 line 38), 
and a pump (exhaust pump 200) situated downstream of the enclosure and of the analyzer in relationship to a gas flow (see specifically Fig. 4, the pump 200 is downstream of the analyzer 196 which is downstream the enclosure 72) (col. 10 lines 14-18), wherein the flow regulator is interposed between the pump and the enclosure (see specifically Fig. 4, the flow regulator - valves k8, second inlet manifold 168, valve k-2, and sample gas pump 192 – are between enclosure 72 and pump 200). Crownover does not disclose the pump is a Venturi vacuum pump and wherein the Venturi vacuum pump is configured for locally setting a pressure lower than the pressure of the enclosure, whereby the enclosure has a higher pressure than the Venturi vacuum pump.
Tannenbaum teaches the gas capturing means 40 comprises a Venturi ejector 42 (venturi vacuum pump) located in a line which is attached atop an enclosed return line 27 at a location where mud does not fill the return line. As indicated in FIG. 2, and as will be appreciated by those in the fluid dynamic arts, by forcing air through the Venturi ejector air intake ports 44, an area of low pressure is created in the Venturi throat 46. According to the preferred embodiment, the pressure in throat 46 is controlled to cause a sub-ambient pressure to occur at the bell nipple 43 such that air is sucked into the bell 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the vacuum pump as taught by Crownover to be a venturi vacuum pump as taught by Tannenbaum in order to suck all gases evolving from the mud. Further, it is unclear how the enclosure having a higher pressure than the Venturi vacuum pump differentiates the structure of the instant claim from the prior art.  The Venturi vacuum pump taught by Tannenbaum would be capable of locally setting a pressure lower than the pressure of the enclosure. The limitation "the enclosure has a higher pressure than the Venturi vacuum pump" is considered to be intended use of the system and does not appear to limit the structure of the prior art of record. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114 II. Further, in absence of showing criticality of the record, the optimized pressure ranges for the area local to the venturi vacuum pump in the range as claimed in such known processes render obvious within one of ordinary skill in the art, see In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).
	
In regard to claim 4, Crownover in view of Tannenbaum teaches the gas extraction device according to claim 1.  Crownover teaches wherein the gas analyzer 196 comprises 

In regard to claim 8, Crownover in view of Tannenbaum teaches the gas extraction device according to claim 1.  Crownover teaches comprising a tank 52 for receiving the drilling mud, wherein the enclosure 72 is positioned in the tank, and wherein the gas extraction device comprises a level control unit for regulating the level of the mud in the enclosure (col. 5 lines 24-35 and col. 15 lines 1-10).

In regard to claim 11, in absence of showing criticality of the record, the optimized length ranges for the gas extraction pipe in the range as claimed in such known processes render obvious within one of ordinary skill in the art, see In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).
	
 In regard to claim 12, Crownover teaches in Figs. 1-6 a method for extracting at least one gas contained in a drilling mud, the method comprising: - providing a gas-extraction device according to claim 1 (see claim 1 above), - feeding the enclosure with drilling mud, - providing carrier gas in the enclosure and forming a flow of carrier gas and gas extracted from the drilling fluid mud situated in the enclosure with the pump and the flow regulator  (col. 8 lines 25-33), - delivering the flow to the gas analyzer and analyzing 
Tannenbaum teaches the gas capturing means 40 comprises a Venturi ejector 42 (venturi vacuum pump) located in a line which is attached atop an enclosed return line 27 at a location where mud does not fill the return line. As indicated in FIG. 2, and as will be appreciated by those in the fluid dynamic arts, by forcing air through the Venturi ejector air intake ports 44, an area of low pressure is created in the Venturi throat 46. According to the preferred embodiment, the pressure in throat 46 is controlled to cause a sub-ambient pressure to occur at the bell nipple 43 such that air is sucked into the bell nipple rather than gases exiting from the same. In this manner, all liberated gas (from bubbles or evaporation) which would have otherwise exited through the bell nipple 43 are captured. Likewise, all gases evolving out of the mud in the enclosed return line 27 are sucked through the throat 46 of ejector 42 (col, 4 lines 15-33),
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the vacuum pump as taught by Crownover to be a venturi vacuum pump as taught by Tannenbaum in order to suck all gases from the analyzer.

In regard to claim 17, Crownover in view of Tannenbaum teaches the gas extraction device according to claim 1.  Crownover teaches wherein the gas analyzed at the gas analyzer does not include gas coming from the Venturi vacuum pump (gas from the exhaust pump is exhausted out of the system; col. 10 lines 14-18).

In regard to claim 18, Crownover in view of Tannenbaum teaches the gas extraction device according to claim 1.  Crownover teaches the means for introducing the carrier gas includes a pipe 122 having an inlet (at the right side of carrier gas pump) opening outside to the atmosphere (the air comes from outside the system via pipe 122; Fig, 4; col. 8 lines 55-65).

In regard to claim 21, Crownover in view of Tannenbaum teaches the gas extraction device according to claim 1.  Crownover teaches the means for introducing the carrier gas is the only inlet for the carrier gas into the enclosure (pipe 122; Fig, 4; col. 8 lines 55-65).

In regard to claim 22, Crownover in view of Tannenbaum teaches the gas extraction device according to claim 1.  Tannenbaum teaches the Venturi vacuum pump includes an upstream portion (where 44 is and the rest of the venturi below 44, as oriented in Fig. 2) and a downstream portion (where the arrows 46 are), and wherein the gas extraction pipe is connected to the downstream portion (the pipe 40 is connected to the bottom of the venturi) (col. 4 lines 42-47).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crownover in view of Tannenbaum, as discussed above in regard to claim 1, and further in view of US Publication No. 2007/0292612 to Ueno et al. (hereinafter Ueno).
In regard to claim 7, Crownover and Tannenbaum does not disclose the flow regulator is a sonic nozzle.
Ueno teaches a sonic nozzle capable of regulating a flow rate of mixed gas [0068].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the device taught by Crownover in view of Tannenbaum that the flow regulator is a sonic nozzle as taught by Ueno in order to regulate the mixed flow.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 9-10 and 15-16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
claim 3: the gas analyzer is directly connected to the enclosure.

claims 9 and 15: the level control unit comprises a floating device, the floating device being able to float on the drilling mud, the floating device moving vertically upwards and downwards through a guiding equipment for guiding the floating device, the enclosure being mounted on the floating device.

claims 10 and 16: the level control unit comprises a detector able to detect a drilling mud level around the enclosure and a level adjusting system, coupled with the detector and configured to raise or to lower the enclosure according to an indicator given by the detector.

Crownover in view of Tannenbaum is considered to be the closest prior art of record but does not disclose the limitation discussed above and there is no finding in the prior art of record to have motivated one of ordinary skill to arrive at the invention of claims 3, 9-10.
	
Response to Arguments
Applicant’s arguments, see Applicant Remarks pages 7-9, filed 16 Feb. 2021, with respect to the rejection(s) of claim(s) 1, 3-4, and 11-12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Crownover, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CABRENA HOLECEK/Examiner, Art Unit 1776